Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   

Claim Objections
The claims are objected to for the following reasons(s):
Regarding claims 6, 12 and 17, the claim is objected to for failing to further limit claim 1 from which it depends since the claim recites the glass containing Sb2O3 by 1% by mass or less while claim 1 requires Sb2O3 to be excluded from the glass composition.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 10-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolff et al. (US 2004/0220038 A1).
Regarding claims 1, 6 and 12, Wolff discloses an optical glass having a composition including in % by mass: 43% of SiO2; 6% of Na2O; 28% of BaO; and 8% of ZnO; (see Table 2, Example No. 6; since the remaining compounds are recited as including “0% or more” the claimed composition can be met even if the amount of each were 0); where Sb2O3 is excluded from the composition (paragraph 0066 and claim 7 disclose at least one refining agent from the listed group is used, hence Sb2O3 is not required to be in the composition and can be excluded), wherein the optical glass does not contain any of PbO (paragraph 0039), As2O3 (claim 12) and K2O (paragraphs 0050-0051 disclose K2O may be used in place of Na2O as a fluxing agent, thus implying it is not an essential component and the optical glass may not contain K2O).
Regarding claim 2, Wolff discloses glass having a refractive index of 1.6097 in Table 2.
Regarding claims 4, 5, 10, 11 and 20, Wolff discloses a proportion of BaO in the sum of contents of MgO, CaO, SrO and BaO to be 91% by mass or more (see abstract and claim 2 which disclose the amount of MgO, CaO and SrO can be 0).
Regarding claims 7, 8, 13 and 14, Wolff discloses the glass used for optical fiber cores, which is an optical element, in paragraph 0001.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 2004/0220038 A1).
Regarding claims 3, 9 and 15-19, Wolff discloses good color neutrality as an advantage in paragraphs 0012 and 0031.  Wolff teaches the claimed invention except for specifically stating the coloration degree to be 34 or lower.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed coloration degree in order to provide a true color transmission of the light, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        May 12, 2022